NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0222n.06
                            Filed: March 24, 2009

                                            No. 08-3189

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


YURI VLADIMIROVICH BRUSNEV,                                )
                                                           )
       Petitioner,                                         )
                                                           )        ON APPEAL FOR REVIEW OF
v.                                                         )        A DECISION OF THE BOARD
                                                           )        OF IMMIGRATION APPEALS
ERIC HOLDER, Attorney General                              )
                                                           )                    OPINION
       Respondent,                                         )



BEFORE: NORRIS, COOK, and GRIFFIN, Circuit Judges.

       PER CURIAM. Petitioner Yuri Vladimirovich Brusnev, a Russian citizen, applied for

asylum, withholding of removal, and protection under the Convention against Torture, alleging

persecution at the hands of Chechen bandits due to his nationality and Russian Orthodox faith. He

appeals the decision of an immigration judge, subsequently affirmed by the Board of Immigration

Appeals (“the Board”), denying relief and ordering his removal to Russia. The immigration judge

based the denial of relief on the untimeliness of petitioner’s asylum application and, more critically,

upon a lack of credibility with respect to the testimony offered by petitioner.

       In cases like this one involving asylum and withholding of removal claims, “[w]e review

factual findings under the substantial evidence standard.” Ndrecaj v. Mukasey, 522 F.3d 667, 672

(6th Cir. 2008) (internal quotation marks omitted). This standard of review requires us to take

findings of fact as conclusive “unless any reasonable adjudicator would be compelled to conclude
No. 08-3189
BRUSNEV v. HOLDER

to the contrary.” Id. at 672-73 (internal quotation marks omitted). Applying this standard of review

to the immigration judge’s factual findings with respect to credibility, we are simply not “compelled

to conclude to the contrary.” This is not to say that petitioner did not suffer hardship in Russia or

that his testimony was false. It is simply to say that those portions of his testimony that the

immigration judge deemed credible were legally insufficient to support his claims.

       Having had an opportunity to review the administrative record, which includes the testimony

provided to the immigration judge, as well as the briefs of the parties, we affirm the Board’s decision

dated January 28, 2008, dismissing petitioner’s appeal. Because that decision clearly sets out the

proper legal standards and properly defers to the factual findings of the immigration judge, a detailed

written opinion by this court would serve no useful purpose.

       The petition for review is denied and the removal order is affirmed.




                                                 -2-